CLA~X, Jizstice.
This is a cancellation proceeding in which Puerto Rico Distillers, Inc. (PRD) seeks to cancel the registration 1 of Ko-Operatieve Wijn-houwers Vereniging Van Zuid-Afrika Beperkt (KWV) of a trademark applied to brandy. PRD claims that KWV's trademark so res~mb1es its own registered marks 2 for rum, all of which antedate 1965, that it will cause confusion or mistake or deceit to the injury of PRD. The Trademark Trial and Appeal Board 3 denied the petition to can-. ccl and we affirm.
As PRD says, the sole issue is: Does KWV~s mark so resemble those of PRD as to be likely, when applied to KWV's goods, to cause confusions or to cause mistake, or to deceive? While we agree with PRD and the board that rum and brandy are "similar or related", the board found the marks here "clearly distinguishable" and we pass directly to that finding.
PRD insists that a key design is the dominant and conspicuous aspect of both registrations which creates a "distinct separate commer-ci al impression" and results in a likelihood of confusion, citing among other cases Finn v. Cooper's Inc., 48 CCPA 1132, 292 F.2d 555, 130 USPQ 269 (1961). We print the trademarks for comparative purposes:



*1242We consider the trademarks, as did the board, in their entireties, United-Hagie Hybrids, Inc. v. Escambia Chemical Corp., 56 CCPA 800, 404 F.2d 987, 160 USPQ 194 (1969); we compare the sound, the meaning and the appearance of the marks. The sounds of the three marks of PUD involve the Spanish words “Eon Llave,” while the letters “KWY” are the only prominent and distinctive element of the KWY mark. The symbol of a key on each mark has no sound. Diamond Alkali Co. v. Dundee Cement Co., 52 CCPA 1216, 343 F.2d 781, 145 USPQ 211 (1965). We find no similarity in the sounds. As to  meaning, PED’s mark “Eon Llave” may be translated into “key rum” or, as it also says, “keyed to your taste”; KWY, on the other hand, relates itself to “very old South African Liqueur Brandy.” Coming to the appearance of the marks, the visual impressions are entirely different both in form and in content. Each mark features a design and words. In PED’s the words “Eon Llave” are certainly dominant while in the other mark the letters “KWY” are dominant and absolutely different. The latter also has an association seal with a legend above it while PED’s has no seal or legend, but plays up a key with a slogan ■“keyed to your taste.” The key in the KWY mark, on the other hand, is the smaller of the images upon the mark. In summation we find the marks distinct and entirely dissimilar in every aspect.
The denial of the petition for cancellation is therefore affirmed.

 Registration No. 831,268, issued June 27, 1967 on the Supplemental Register.


 RegIstration No. 733,908, issued July 3, 1982 for "Ron Liave"; Registration No. 783,907, issued July 3, 1962 for "Ron Liave" in association with a key, ribbon and slogan "keyed to your taste"; and Registration No. 780,029, Issued November 10, 1964 for "Ron Llave" in association with a key, ribbon and slogan "La Liave de Ia Alegria" (translated "key to joy").


 Opinion abstracted at 163 USPQ 492.